Petition for writ of habeas corpus granted and the writ shall issue forthwith. Motion of defendant for stay of sentence is granted pending further order of this court. The defendant is directed to docket his appeal of the denial of his motion under Super. R. Crim. P. 35, as soon as possible. The habeas corpus petition and the appeal are specially assigned to the calendar for December 10, 1976 for oral argument. The brief of the defendant shall be filed on or before November 19, 1976 and the brief *930for the respondent on or before December 3, 1976.
Julius C. Michaelson, Attorney General, for plaintiff. Aram K. Berberian, pro se, defendant-petitioner.